     Case 8:18-cv-01499-DOC-JDE Document 22-2 Filed 11/07/18 Page 1 of 2 Page ID #:246


                   1   CROCKETT & ASSOCIATES
                       Robert D. Crockett (SBN 105628)
                   2   bob@bobcrockettlaw.com
                       Brian D. Walters (SBN 227435)
                   3   waltersb@bobcrockettlaw.com
                       Jackie K. M. Levien (SBN 301239)
                   4   levienj@bobcrockettlaw.com
                       Chase T. Tajima (SBN 304063)
                   5   chase@bobcrockettlaw.com
                       23929 Valencia Boulevard, Suite 303
                   6   Valencia, California 91355
                       Tel: (323) 487-1101
                   7   Fax: (323) 843-9711
                   8   Attorneys for Plaintiffs
                   9
                                             UNITED STATES DISTRICT COURT
                  10
                                            CENTRAL DISTRICT OF CALIFORNIA
                  11
                  12   DOE 1, an individual; DOE 2, an                 CASE NO.: 8:18-cv-01499
                  13   individual; DOE 3, an individual; DOE
                       4, an individual; Doe 5, an individual;         PLAINTIFFS’ OBJECTION TO
                  14   and DOE 6, an individual,                       EVIDENCE
                  15                                                   Date: November 28, 2018
                              Plaintiffs,                              Time: 7:30 a.m.
                  16                                                   Dept: 9D
                  17          v.
                                                                       Complaint Filed: August 23, 2018
                  18   SUPERIOR COURT OF
                  19   CALIFORNIA, COUNTY OF
                       ORANGE, a California public entity,
                  20
                  21          Defendant.

                  22
                  23         Plaintiffs hereby object to the following evidence presented by Intervenors in
                  24 connection with Intervenors’ Motion To Dismiss set for hearing on November 28, 2018,
                  25 before this court:
                  26         1.     Exhibit 2, “Secrets of the Watchtower.”
                  27         This evidence is objected to on the grounds that it is inadmissible hearsay and
                  28 extrinsic evidence on a Rule 12(b)(6) motion to dismiss. FRE 802; United States v.
CROCKETT &                                                                           PLAINTIFFS’ OBJECTION TO EVIDENCE
ASSOCIATES
L O S A NG ELES                                                    i
Case 8:18-cv-01499-DOC-JDE Document 22-2 Filed 11/07/18 Page 2 of 2 Page ID #:247


     1 Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (stating the complaint must refer to the
     2 document “extensively” to be incorporated by reference).
     3            Plaintiffs will respectfully request the court at the hearing on the motion to sustain
     4 the above objections and to strike the evidence referred to above.
     5
     6 Date: November 7, 2018                         Respectfully submitted,

     7                                                CROCKETT & ASSOCIATES
     8
                                                      By /s/ Brian D. Walters_____
     9                                                Attorneys for Plaintiffs
    10
    11   4823-6616-3322, v. 1

    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                           2             PLAINTIFFS’ OBJECTION TO EVIDENCE
